       Case 2:20-cv-01948-MCE-CKD Document 15 Filed 01/28/21 Page 1 of 3


 1   ROBERTA L. STEELE, SBN 188198 (CA)
     MARCIA L. MITCHELL, SBN 18122 (WA)
 2   JAMES H. BAKER, SBN 291836 (CA)
     U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
 3   San Francisco District Office
     450 Golden Gate Ave., 5th Floor West
 4   P.O. Box 36025
     San Francisco, CA 94102
 5   Telephone No. (650) 684-0950
     Fax No. (415) 522-3425
 6   James.Baker@eeoc.gov

 7   Attorneys for Plaintiff EEOC

 8

 9                                  UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11
      U.S. EQUAL EMPLOYMENT                               Case No.: 2:20-cv-01948-MCE
12    OPPORTUNITY COMMISSION,
13                   Plaintiff,                           STIPULATION AND ORDER TO AMEND
14                                                        COMPLAINT AND DISMISS
             vs.                                          DEFENDANT PACKAGING
15                                                        CORPORATION OF AMERICA
      PACKAGING CORPORATION OF
16    AMERICA, and SCHWARZ PARTNERS, LP,
17                   Defendants.
18

19          Plaintiff U.S. Equal Employment Opportunity Commission (EEOC) and Defendants
20   Packaging Corporation of America (PCA) and Schwarz Partners, LP (Schwarz) submit the following
21   stipulation and request that the Court grant Plaintiff leave to file a First Amended Complaint to
22   substitute a defendant, and to amend the caption pursuant to Federal Rule of Civil Procedures 15(a)
23   and 21, and Local Rule 143:
24          1.      The EEOC filed its Complaint in this case on September 29, 2020, naming PCA and
25   Schwarz as defendants (ECF 1).
26          2.      From October 2020 to December 2020, the Parties met and conferred concerning the
27   lawsuit and the parties named in the Complaint to avoid unnecessary motion practice.
28          3.      Specifically, PCA sought to have the EEOC dismiss it from the case and name as a

STIPULATION AND ORDER
TO AMEND COMPLAINT
                                                          1                        Case No.: 2:20-CV-01948-MCE
       Case 2:20-cv-01948-MCE-CKD Document 15 Filed 01/28/21 Page 2 of 3


 1   defendant instead one of PCA’s wholly-owned subsidiaries, Packaging Corporation of America
 2   Central California Corrugated, LLC (PCACCC). PCA explained, among other things, that:
 3                  a.      In October 2017, Northern Sheets LLC, which operated the McClellan facility
 4   at which Caleb Calloway and Marvin Lyles worked, was sold to PCACCC. PCACCC is a single
 5   member LLC, and PCA is the only member. Although PCA was the guarantor of the purchase,
 6   PCACCC, not PCA, purchased the membership interests in Northern Sheets LLC.
 7                  b.      Upon the purchase, Northern Sheets LLC merged into PCACCC. All
 8   Northern Sheets assets were transferred to PCACCC, and PCACCC became the employer of all
 9   individuals employed at the McClellan facility at the time of the purchase.
10                  c.      PCACCC received notice of Caleb Calloway’s and Marvin Lyles’ Charges of
11   Discrimination and participated in the EEOC’s underlying investigation and conciliation of the
12   Charges of Discrimination, pursuant to the terms of an indemnification agreement between
13   PCACCC and Northern Sheets.
14           4.     PCA and Schwarz returned waivers of service of summons on November 17, 2020,
15   and December 9, 2020, respectively.
16           5.     The Parties agree that the EEOC should amend its Complaint to name PCACCC as a
17   defendant, and should dismiss PCA without prejudice, as evidenced by the First Amended
18   Complaint, a true and correct copy of which is attached as Exhibit A. The EEOC may move at any
19   time to join PCA as a Defendant in this action.
20           6.     The case caption should be amended to read U.S. Equal Employment Opportunity
21   Commission v. Packaging Corporation of America Central California Corrugated LLC, and
22   Schwarz Partners, LP.
23           Therefore, the Parties hereby stipulate and request that the Court grant the following relief:
24           A.     EEOC is granted leave to file the First Amended Complaint attached as Exhibit A in
25   this action;
26           B.     Defendants’ responsive pleadings shall be due twenty-one (21) days after the First
27   Amended Complaint is filed and served;
28           C.     Defendant Packaging Corporation of America is hereby dismissed from this action

STIPULATION AND ORDER
TO AMEND COMPLAINT
                                                           2                        Case No.: 2:20-CV-01948-MCE
       Case 2:20-cv-01948-MCE-CKD Document 15 Filed 01/28/21 Page 3 of 3


 1   without prejudice;
 2          D.     The Court Clerk shall amend the case caption to read U.S. Equal Employment
 3   Opportunity Commission v. Packaging Corporation of America Central California Corrugated LLC,
 4   and Schwarz Partners, LP; and,
 5          E.     The EEOC may move at any time to rejoin PCA as a Defendant in this action.
 6          IT IS SO STIPULATED.
 7          Respectfully submitted:
 8

 9   Dated: January 4, 2021                           /s/ James H. Baker
                                                     James H. Baker
10                                                   EEOC Senior Trial Attorney
                                                     Attorneys for Plaintiff EEOC
11

12
     Dated: January 4, 2021                           /s/ Kayla K. Cox
13                                                   Kayla K. Cox
                                                     Littler Mendelson P.C.
14                                                   Attorneys for Defendant PCA
15

16   Dated: January 4, 2021                           /s/ Douglas M. Egbert
                                                     Douglas M. Egbert
17                                                   Jackson Lewis P.C.
                                                     Attorneys for Defendant Schwarz
18

19
            IT IS SO ORDERED.
20
         Dated: January 28, 2021
21

22

23

24

25

26
27

28

STIPULATION AND ORDER
TO AMEND COMPLAINT
                                                      3                      Case No.: 2:20-CV-01948-MCE
